DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1(method), 14(system) and 15(medium) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1, 14 and 15 are directed to a method, system and medium for comparing and organizing information and resolving conflicting classifications.  The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  Further the claimed invention appears to be something that can be performed by head and hand (Gottschalk v. Benson).  The claimed solution is not necessarily rooted in computer technology in order to overcome a problem (DDR v. Hotels.com).  Therefore, based on the activities recited in the limitations and the identified characteristics that are similar to the aforementioned decisions rendered by the courts, certain aspects of these limitations represent an idea of itself, in that they represent mental processes that can be performed in the human mind or by a human using pen and paper.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites the additional elements of measuring the relatedness of the first prediction task to at least one previous prediction task as a difference between divergence of conditional probabilities of the tasks. These elements are recited at a high level of generality and are well-understood, routine, and conventional activities in the computer art.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Claims 2-13 merely recite other additional elements that either define the measured relatedness formula and apply it to different datasets to performing generic functions that when looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang) US 2016/0019218 A1.
In regard to claim 1, Zhang disclose A method for measuring relatedness between prediction tasks, the method comprising: ([0018]-[0020] [0060] [0065][0070] calculate the correlation between the events)
receiving data for a first prediction task; ([0055]-[0060] receive input for predicting event)  and 
measuring the relatedness of the first prediction task to at least one previous prediction task as a difference between divergence of conditional probabilities of the tasks. ([0055]-[0063][0070]  calculating the correlation between the output with the history events as a difference between divergence of conditional probabilities)
In regard to claim 2, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose further comprising receiving data for the at least one previous prediction task, inducing a model for each one of the first prediction task and the at least one previous prediction task and storing the models in a learned models database. (Fig. 2, [0047][0053]-[0063] [0070] receive input for history event and using Von Meumann architectural model, etc, for example, output the prediction, and storing the models in the database)
In regard to claim 3, Zhang disclose The method according to claim 2, the rejection is incorporated herein.
Zhang disclose further comprising adapting the models in the learned models database based on the measured relatedness between the first prediction task and the at least one previous prediction task. ([0064]-[0066] remove the output events that do not satisfy the threshold probability distribution between the input and output) 
In regard to claim 4, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose wherein the relatedness is measured as the difference between von Neumann divergence of the conditional probabilities of the tasks. (Fig. 2, [0047][0053]-[0063] correlation between the input and outputs can be calculated using Von Meumann architectural model, etc, for example, the difference between von Neumann divergence of the conditional probabilities of the events)

In regard to claim 5, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose further comprising inducing a graph which connects the prediction tasks based on the measured relatedness, and using the graph to provide learned models for the prediction tasks in a multi-task learning setting. (Fig. 9-10, [0065] [0070][0087] [0088] displaying a graph which depicts a predictive distribution of data sets of output data events based on modeling engine’s analysis with options to add or remove search conditions to evaluate the outputs based on the level of correlation)
In regard to claim 6, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose further comprising storing the measured relatedness in a database which includes relatedness information for other prediction tasks to the first prediction task and/or the at least one previous prediction task. ([0053]-[0063] stored the correlation information related to the inputs/outputs in database)
In regard to claim 9, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose further comprising applying the measured relatedness for feature selection. ([0040]-[0045] [0055]-[0061] [0068]-[0072]  feature selection using calculated correction between the inputs/outputs)
In regard to claim 10, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose wherein the prediction tasks are for predicting a price or consumption of electricity for which an adaptive learning algorithm is applied, ([0017]-[0023] [0042] [0051]-[0060] predicting stock price, for example, using the model)  and wherein the adaptive learning algorithm uses the measured relatedness to adapt learning such that predictions of the price or consumption of electricity are made in a manner which takes into account the measured relatedness. ([0017]-[0023] [0042][0051]-[0060] predicting stock price, for example, using the model based on the calculated correlation between the inputs/outputs)
In regard to claim 11, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose wherein the data is historical sales data and the prediction tasks are sales predictions, ([0017]-[0023] [0042] [0051]-[0060] predicting sales for example, using the model, input is prior store sale data) and wherein the measured relatedness is applied to induce a graph in a multi-task learning setting or to determine a loss function for weighting of parameters in a continual learning setting such that the sales predictions are made in a manner which takes into account the measured relatedness. (Fig. 8-12 [0017]-[0023] [0042] [0051]-[0060] [0086]-[0092] [0070] displaying a graph which depicts a predictive distribution of data sets of output data events based on modeling engine’s analysis with options to add or remove search conditions to evaluate the outputs based on the level of correlation for predicting sales, for example, using the model, input is prior store sale data) 
In regard to claim 12, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose wherein the prediction tasks are for predicting demand or ridership of public transportation, ([0017]-[0023] [0042] [0051]-[0060] predicting stock price surge which means more people demand the stock therefore push up the price, for example, using the model) and wherein the measured relatedness is applied to induce a graph in a multi-task learning setting (Fig. 8-12 [0017]-[0023] [0042] [0051]-[0060] [0086]-[0092] [0070] displaying a graph which depicts a predictive distribution of data sets of output data events based on modeling engine’s analysis with options to add or remove search conditions to evaluate the outputs based on the level of correlation for predicting future events, for example, using the model, based on the correlation between the inputs/outputs) or to determine a loss function for weighting of parameters in a continual learning setting such that dispatching of at least one public transportation vehicle is adjustable in a manner which takes into account the measured relatedness, and wherein each of the prediction tasks is in a form of a triple including identifiers of a public transportation vehicle, a route of the public transportation vehicle and a stop of the public transportation vehicle. (Fig. 8-12 [0017]-[0023] [0042] [0051]-[0060] [0086]-[0092] [0070] displaying a graph which depicts a predictive distribution of data sets of output data events based on modeling engine’s analysis with options to add or remove search conditions to evaluate the outputs based on the level of correlation for predicting future events, for example, using the model, based on the correlation between the inputs/outputs, note: “for” is intended use language which have no patent weight, and since “or” is used so predicting demand is addressed as an example)
In regard to claim 13, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
Zhang disclose wherein the relatedness is measured using the following:  
R(Ti,Tj)) = 1/2 (D(Ti ITj) + D(Tj ITi), where Ti and Tj are different tasks, each being characterized by a corresponding input X € Rp. where p is the dimensionality of input and output Y € R1, and where D(Ti| ITj)  is equivalent to: D(Ti| Tj) = Dvn (Cxiyi ll Cxj yj) - Dvn (Cxi ||Cxj),  where Dvn(. ||.) is relative entropy, Cxy € R(p+1)*(p+1) is a covariance matrix evaluated in a joint space of X and Y (input and output space) and Cx € R(p*p) denotes the covariance matrix evaluated on X. ([0070] different algorithms can be used to calculate correlation between the tasks, for example, a mean value etc. 
Note: the claim is rejected for 35 USC § 101’s abstract idea, please further amend claims to overcome 101 rejection to make the claim patent eligible, further  “using” is intended use language, there is no patent weight, please amend the intended use language)
In regard to claim 14, claim 14 is a system claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 15, claim 15 is a medium claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) US 2016/0019218 A1 in view of Cao et al. (Cao) CN107341497 A
In regard to claim 7, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
But Zhang fail to explicitly disclose “further comprising applying the measured relatedness to determine a loss function for weighting of parameters which is used in a continual learning setting.”
Cao disclose further comprising applying the measured relatedness to determine a loss function for weighting of parameters which is used in a continual learning setting. ([0005]-[0010] [0060]-[0065] determine a function for weighting of parameters using correlation between the datasets)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Cao’s data streaming weighting and classification forecasting method into Zhang’s invention as they are related to the same field endeavor of data based modeling and prediction. The motivation to combine these arts, as proposed above, at least because Cao’s method of weighting data would provide more flexibility into prediction into Zhang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that method of weighting data would help to predict future event or pattern more accurately therefore improve user experience using the system.
In regard to claim 8, Zhang disclose The method according to claim 1, the rejection is incorporated herein.
But Zhang fail to explicitly disclose “further comprising applying the measured relatedness to detect a concept drift in a stream of the data, and adapting a model based on the detected concept drift.”
Cao disclose  further comprising applying the measured relatedness to detect a concept drift in a stream of the data, and adapting a model based on the detected concept drift. (abstract, [0059]-[0061] [0079]-[0081] detecting concept drift in a stream of data and adapting the model based on the concept drift)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Cao’s data streaming weighting and classification forecasting method into Zhang’s invention as they are related to the same field endeavor of data based modeling and prediction. The motivation to combine these arts, as proposed above, at least because Cao’s method of detecting concept drift would provide more algorithm into prediction into Zhang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that method of detecting concept drift would help to predict future event or pattern more accurately therefore improve user experience using the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT #           ISSUE DATE	INVENTOR(S)	TITLE
US 10839318 B2 		2020-11-17 		Shao et al.
Machine Learning Models For Evaluating Differences Between Groups And Methods Thereof
Shao disclose Systems, methods, and computer readable media are disclosed for generating, modifying, and using machine learning models to predict and evaluate differences between groups. Methods disclosed herein may include identifying variables that characterize members of a first group, generating shift indicators using the identified variables, generating a machine learning model using the shift indicators and the first group, using the machine learning model and the group to predict shifts between the first group and a predicted second group, determining an aggregate population shift and an aggregate performance shift between the first group and an actual second group, and identifying an impact of one or more of the shift indicators on the aggregate population shift or performance shift. Systems and methods disclosed herein may be configured to receive requests to predict and evaluate differences between group, and to return such predictions and evaluations to one or more users….abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143